National Union Fire Insurance Company of Pittsburgh, Pa. A capital stock company POLICY NUMBER: 01-541-28-26 REPLACEMENT OF POLICY NUMBER: 01-475-79-14 INVESTMENT COMPANY BLANKET BOND DECLARATIONS: ITEM 1. Name of Insured (herein called Insured): THE DREYFUS FUND INCORPORATED ET AL Principal Address: NEW YORK, NY 10166 ITEM 2. Bond Period: from 12:01 a.m. January 31, 2012 to January 31, 2013 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. ITEM 3. Limit of Liability - Subject to Sections 9, 10 and 12 hereof, Single Loss Single Loss Limit of Liability Deductible Insuring Agreement A (Fidelity)- $10,000,000 $50,000 Insuring Agreement B (Audit Expense)- $250,000 $5,000 Insuring Agreement C (On Premises)- $10,000,000 $50,000 Insuring Agreement D (In Transit)- $10,000,000 $50,000 Insuring Agreement E (Forgery or Alteration)- $10,000,000 $50,000 Insuring Agreement F (Securities)- $10,000,000 $50,000 Insuring Agreement G (Counterfeit Currency)- $10,000,000 $50,000 Insuring Agreement H (Stop Payment)- $250,000 $25,000 Insuring Agreement I (Uncollectible Items of Deposit)- $1,000,000 $25,000 Additional Coverages: Computer Systems $10,000,000 $50,000 Extended Computer Systems $10,000,000 $50,000 Automated Phone System $10,000,000 $50,000 Telefacimele Transfer Fraud $10,000,000 $50,000 Voice Initiated Transfer Fraud $10,000,000 $50,000 Destruction of Data Programs by Virus $10,000,000 $50,000 Destruction of Data Programs by Hacker $10,000,000 $50,000 NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS. HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW YORK INSURANCE LAW AND REGULATIONS 2-14057 41205 (04/95) If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. ITEM 4. Offices or Premises Covered-Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured’s offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No Exceptions ITEM 5. The liability of the Underwriter is subject to the terms of the following riders attached thereto:
